                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION

CHADDRICK CLARK                                                                      PLAINTIFF


v.                              Case No. 3:19-cv-000362-LPR


STEVE ROREX, et al.                                                              DEFENDANTS

                                         JUDGMENT

       Consistent with the Order that was entered on April 14, 2020, it is considered, ordered, and

adjudged that this case is DISMISSED without prejudice. The Court certifies that an in forma

pauperis appeal from this Judgment and accompanying Order would not be taken in good faith,

pursuant to 28 U.S.C. § 1915(a)(3).

       IT IS SO ADJUDGED this 14th day of April 2020.




                                                         _______________________________
                                                         UNITED STATES DISTRICT JUDGE
